DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-7, 9, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Sakano et al. (US pub No. 2019/0291721) has been added to the current office action for its teachings of the newly amended claim language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US Pub NO. 2012/0188100) and Sakano et al. (US pub No. 2019/0291721).
Regarding claims 1 and 10, Min teaches a method for operating a vehicle which supports automated valet parking (See abstract), comprising:
initializing automated valet parking (See [0049]);
transmitting/receiving from an infrastructure, a target position which is related to the vehicle and a guide route which guides movement to the target position (See [0049]);
performing automated driving by the vehicle along the guide route (See [0049]); and
measuring a position of the vehicle based on behavior information of the vehicle and environmental information, while the vehicle performs the automated driving (See [0080], [0082]-[0088] discuss real time vehicle position monitoring).
Min does not teach that the environmental information includes at least one of road signs, walls, and pillars and wherein the environmental information is obtained based on at least one of lidar or a radar.
Sakano teaches that the environmental information includes at least one of road signs, walls, and pillars and wherein the environmental information is obtained based on at least one of lidar or a radar (See abstract, Fig. 6, and [0134]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Min’s automated parking to include Sakano’s environmental information for a more accurate, and thus safer, system. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2 and 11, Min teaches the behavior information of the vehicle includes at least one among acceleration information, angular velocity information, and shift information of the vehicle (See [0087]).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Min and Sakano as applied to claims 1 and 10 above, and further in view of Lingg et al. (US Pub No. 2019/0339393).
Regarding claims 3 and 12, Min does not teach a particle filter.
Lingg teaches predicting the position of the vehicle based on the behavior information of the vehicle and a particle filter; calculating a weight of a particle based on at least one environmental sensor mounted to the vehicle; and correcting the predicted position of the vehicle based on the weight of the particle (See [0043]-[0044], [0047], [0058], [0062]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Min’s method to include the particle filter taught in Lingg for increased accuracy in predicting the obstacles in the path of the vehicle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683